DETAILED ACTION
This application is being examined in art unit 3636 by Examiner Sarah McPartlin.  Please do not hesitate to call me at 571-272-6854 if you have any questions about this communication or how to respond.  A basic template for helping draft a response to this office action can be found at the follow link: https://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf
	
Pro Se Assistance is a current pilot program at the USPTO which offers customer service to applicants filing patent applications without legal representation. While an applicant may prosecute the application and file papers in their application, lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed.  The value of a patent is largely dependent upon skilled preparation and prosecution. USPTO employees (including Pro Se Assistance and the examiner of record) cannot give legal advice.  To assist applicants in making informed decisions, Pro Se Assistance can provide assistance in helping applicants navigate www.uspto.gov and the Manual of Patent Examining Procedure (MPEP) to locate publically available educational resources.
	
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
This office action is based upon the set of drawings filed by Applicant on March 15, 2021.  These drawings are deemed acceptable.

Specification
The substitute specification filed March 15, 2021 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: it does not include a complete marked up version of the substitute specification.  The record shows that Applicant has filed many different specifications .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Each of the cited patents end in a numbered list of claims.  Please refer to these claims and note the format.
For the sake of compact prosecution, the Examiner assumes that applicant intends to claim a bicycle apparatus comprising a winged, circular, or other shaped surface attached to a spring action swivel, wherein the bicycle apparatus is configured to be attached to a bike seat post such that a rider can lean back against the surface while riding.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prall (553,722).  Prall discloses a shaped object (21) that is designed to allow a rider to rest by leaning back but is not designed for sitting.  The object (21) is attached to a seat post (1) and includes spring action provided at (15) and swivel action provided at (18).  A rider is capable of leaning against the object (21) to rest when needed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Wood (620,688); Martin (4,108,462); Schnitzenbaumer (6,206,399); Andrews (8,011,725) and Pare (8,668,219).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH B MCPARTLIN/Primary Examiner, Art Unit 3636